TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00294-CV



                                   Sergio Gardea, Appellant

                                                v.

    GMAC Mortgage, LLC Successor by Merger to GMAC Mortgage Corporation, Its
                      Successor and/or Assigns, Appellee


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 12-1552-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On April 10, 2014, this Court sent notice to Sergio Gardea that his brief was overdue

and that his appeal would be dismissed for want of prosecution if he did respond to this Court by

April 21, 2014. To date, Gardea has not responded to the Court’s notice. Accordingly, we dismiss

the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).



                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: May 7, 2014